26 Cal. App. 2d 650 (1938)
W. & J. SLOANE (a Corporation), Respondent,
v.
ANNA LAURA BARNETT, Appellant.
Civ. No. 11770. 
California Court of Appeals. Second Appellate District, Division Two.  
June 1, 1938.
 Anna Laura Barnett, in pro. per., for Appellant.
 J. E. Simpson for Respondent.
 Wood, J.
 Plaintiff sought judgment against defendant, basing its claim on two causes of action, one for a balance due on an open book account for merchandise sold and the other upon an account stated. Defendant appeals from a judgment in plaintiff's favor.
 [1] Defendant contends that the action is barred by section 337 of the Code of Civil Procedure; that the judgment was for "more than the merchandise was worth"; and that the sum charged "is more than the value of the merchandise". The appeal is upon the judgment roll alone and therefore the evidence received by the trial court is not before us. In the absence of a record presenting the evidence received in the court below it must be assumed that the evidence was ample to sustain the findings. (Paine v. San Bernardino etc. Co., 143 Cal. 654 [77 P. 659].) The complaint states a cause of action, the findings are in conformity with the allegations of the complaint and the judgment is supported by the findings. No error appears upon the record before us.
 The judgment is affirmed.
 McComb, J., concurred.
 Mr. Presiding Justice Crail did not participate in the decision of the case.